Citation Nr: 1720582	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES
 
1. Entitlement to service connection for a chronic bilateral hip disability.
 
2. Entitlement to service connection for a chronic bilateral leg disability.
 
3. Entitlement to service connection for a chronic lumbar spine disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and D.C.


ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from October 1984 to July 1986; he also had a period of active duty for training from June 1983 to August 1983.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In July 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record. The Board remanded this case in June 2014.  

Following the Board's June 2014 remand the Appeals Management Center in an October 2014 decision granted service connection for posttraumatic stress disorder with major depression, assigning a 70 percent rating effective November 10, 2010.  As the appellant did not perfect a timely appeal to the October 2014 rating decision the Board has no jurisdiction to review either the rating or the effective date assigned for posttraumatic stress disorder with major depression.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) ) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the effect date of service connection].

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.

The claim of entitlement to service connection for a chronic bilateral leg disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
  
FINDING OF FACT
 
In March 2015 correspondence, the Veteran withdrew his appeal concerning claims of entitlement to service connection for lumbar and hip disorders.  


CONCLUSION OF LAW
 
The criteria for withdrawal of the substantive appeal on the issues of entitlement to service connection for lumbar and hip disorders  have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).
 
In March 2015 correspondence, the Veteran expressed the desire to withdraw the claims of entitlement to service connection for lumbar and hip disorders.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.
 
 
ORDER
 
The appeal regarding claims of entitlement to service connection for lumbar and hip disorders is dismissed.


REMAND
 
In its June 2014 remand, the Board instructed the AOJ to schedule the Veteran for a VA medical examination in order to obtain an opinion addressing whether it was least as likely as not that any diagnosed leg disorder was incurred in the Veteran's active duty service.  The appellant was examined as directed in August 2014, however, the VA examiner did not fully address the question presented by the Board. Hence, this  case must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, while the examiner addressed the lack of any relationship between the appellant's left knee degenerative joint disease and service, the examiner did not address the nature of any relationship between service and a lower extremity neurological disorder that has been diagnosed during the appellate period.  

Accordingly, the case is REMANDED for the following action:
 
1. Provide the August 2014 VA examiner, or a similarly qualified physician, access to the appellant's VBMS and Virtual VA claims files for review.  Following that review the examiner must address whether it is at least as likely as not that any lower extremity disorder, to include any neurological disorder, diagnosed at any time since February 2010 is related to the appellant's active duty service.

If the examiner determines an additional physical examination of the Veteran is needed, one is to be arranged.  Any clinically indicated testing and/or consultations should be performed.  A complete rationale must be provided for all opinions offered, including a discussion of the evidence of record and medical principles which led to any conclusion reached. 
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
2. The Veteran is to be notified that it is his responsibility to report for any scheduled  examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents his/her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


